                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STACIA STINER, et al.,                             Case No. 17-cv-03962-HSG
                                   8                     Plaintiffs,                        ORDER GRANTING MOTION FOR
                                                                                            SUBSTITUTION OF DECEASED
                                   9              v.                                        PLAINTIFFS AND ADMINISTRATIVE
                                                                                            MOTION TO FILE UNDER SEAL
                                  10     BROOKDALE SENIOR LIVING, INC., et
                                         al.,                                               Re: Dkt. Nos. 253, 254
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court are Plaintiffs’ motion for substitution of deceased plaintiffs and

                                  14   administrative motion to file under seal. Dkt. Nos. 253, 254. On June 1, 2021, Defendants filed a

                                  15   statement of non-opposition to the motion for substitution. Dkt. No. 259. Having considered the

                                  16   parties’ positions and for the following reasons, the Court GRANTS both motions.

                                  17     I.    MOTION FOR SUBSTITUTION OF DECEASED PLAINTIFFS
                                  18           “In deciding a motion to substitute under Rule 25(a)(1), a court must consider whether: (1)

                                  19   the motion is timely; (2) the claims pled are extinguished; and (3) the person being substituted is a

                                  20   proper party.” Chalfant v. United of Omaha Life Ins. Co., No. 15-CV-03577-HSG, 2016 WL

                                  21   4539453, at *1 (N.D. Cal. Aug. 31, 2016) (quoting Veliz v. Cintas Corp., No. C 03-1180 RS, 2008

                                  22   WL 2811171, at *1 (N.D. Cal. July 17, 2008)). The substituted party then steps into the same

                                  23   position as the original party. Hilao v. Estate of Marcos, 103 F.3d 762, 766 (9th Cir. 1996). The

                                  24   Court finds that Plaintiffs’ Motion For Substitution of Deceased Plaintiffs has demonstrated that

                                  25   the requirements of Rule 25 are met here. Accordingly, the Court orders the following:

                                  26           1. Ralph Carlson, in his capacity as Trustee of the Beverly E. Carlson and Helen V.

                                  27   Carlson Joint Trust, is substituted for Helen Carlson, by and through her Guardian Ad Litem, Joan

                                  28   Carlson, as plaintiff.
                                   1           2. Michele Lytle, in her capacity as Trustee of the Boris Family Revocable Trust, is

                                   2   substituted for Edward Boris, by and through his Guardian Ad Litem, Michele Lytle, as plaintiff.

                                   3           3. Loresia Vallette, in her capacity as representative of the Lawrence Quinlan Trust, is

                                   4   substituted for Lawrence Quinlan, by and through his Guardian Ad Litem, Loresia Vallette, as

                                   5   plaintiff.

                                   6           4. The party names in the case caption and case docket shall be changed to reflect these

                                   7   substitutions.

                                   8    II.    ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   9           Pursuant to Northern District Civil Local Rules 79-5 and 7-11, the Court, having reviewed

                                  10   the Administrative Motion to File Under Seal, the Memorandum of Points and Authorities, and the

                                  11   Administrative Declaration of Gay Crosthwait Grunfeld in support thereof, and good cause to seal

                                  12   having been shown, hereby issues the following order:
Northern District of California
 United States District Court




                                  13           It is hereby ORDERED that the Declaration of Gay Crosthwait Grunfeld in Support of

                                  14   Motion for Substitution of Deceased Plaintiffs (“Grunfeld Substitution Decl.”) and attached

                                  15   exhibits shall be filed in redacted form to remove any personal identifying information of the

                                  16   named Plaintiffs’ family members and any other information the disclosure of which could expose

                                  17   them to embarrassment or annoyance. Plaintiffs’ request to seal has been narrowly tailored to seek

                                  18   sealing of sealable information only. See N.D. Cal. Civ. L.R. 79-5(b).

                                  19           Plaintiffs have also e-filed and lodged an unredacted version of the Grunfeld Substitution

                                  20   Declaration, including exhibits, with the Clerk of the Court and served an electronic copy of all

                                  21   such documents on Defendants’ counsel.

                                  22          A.    Information To Be Redacted And Filed Under Seal
                                  23

                                  24                       Information                                           Location
                                        Identifying information of the deceased              Grunfeld Substitution Declaration, Exhibit A –
                                  25
                                        Plaintiff, such as her social security number,       Declaration of Ralph Carlson Pursuant to CCP
                                  26    address, place of death, and cause of death.         § 377.32, Docket Number 124, filed April 1,
                                                                                             2019, attaching a certified copy of the death
                                  27                                                         certificate of Helen Carlson.
                                        Identifying information of the named                 Grunfeld Substitution Declaration, Exhibit B -
                                  28    Plaintiffs’ family members, such as their            Beverly E. Carlson and Helen V. Carlson Joint
                                                                                         2
                                        names, birthdates, addresses, real estate            Trust Agreement, dated December 26, 1995.
                                   1
                                        owned, assets included in the trusts, amounts
                                   2    allocated to survivors, and end of life health
                                        care directives.
                                   3    Taxpayer identification number for the trust.        Grunfeld Substitution Declaration, Exhibit C –
                                                                                             Certification of the Beverly E. Carlson and
                                   4                                                         Helen V. Carlson Joint Trust Agreement
                                        Identifying information of the deceased              Grunfeld Substitution Declaration, Exhibit D-
                                   5
                                        Plaintiff, such as his social security number,       Declaration of Michele Lytle Pursuant to CCP
                                   6    address, place of death, and cause of death          § 377.32, Docket Number 119, filed March 20,
                                                                                             2019, attaching a certified copy of the death
                                   7                                                         certificate of Edward Boris.
                                        Identifying information of the named                 Grunfeld Substitution Declaration, Exhibit E -
                                   8    Plaintiffs’ family members, such as their            Boris Family Revocable Trust.
                                   9    names, birthdates, addresses, real estate
                                        owned, assets included in the trusts, amounts
                                  10    allocated to survivors, and end of life health
                                        care directives.
                                  11    Identifying information of the named                 Grunfeld Substitution Declaration, Exhibit F -
                                        Plaintiffs’ family members, such as their            Lawrence D. Quinlan Living Trust.
                                  12
Northern District of California




                                        names, birthdates, addresses, real estate
 United States District Court




                                  13    owned, assets included in the trusts, amounts
                                        allocated to survivors, and end of life health
                                  14    care directives.
                                        Identifying information of the deceased              Grunfeld Substitution Declaration, Exhibit G -
                                  15    Plaintiff, such as his social security number,       Declaration of Loresia Vallette Pursuant to
                                        address, place of death, and cause of death          CCP § 377.32, attaching a certified copy of the
                                  16
                                                                                             death certificate of Lawrence Quinlan.
                                  17

                                  18          IT IS SO ORDERED.
                                  19   Dated: 6/2/2021
                                  20                                                     ______________________________________
                                  21                                                     HAYWOOD S. GILLIAM, JR.
                                                                                         United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
